tcmemo_2008_41 united_states tax_court joyce a perkins petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency of dollar_figure in p’s federal_income_tax for r also determined an accuracy-related_penalty of dollar_figure pursuant to sec_6662 and b i r c held p is liable for the deficiency but not the sec_6662 i r c penalty john p konvalinka for petitioner john r bampfield for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a dollar_figure deficiency in federal_income_tax that respondent determined for petitioner’s taxable_year respondent also determined an accuracy-related_penalty pursuant to sec_6662 and b in the amount of dollar_figure the issues for decision are whether dollar_figure paid to petitioner in by her ex- husband was includable in petitioner’s taxable_income as alimony under sec_71 and b and whether petitioner is liable for an accuracy-related_penalty under sec_6662 and b in the amount of dollar_figure findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings at the time she filed her petition petitioner resided in chattanooga tennessee on date petitioner and her husband dr thornton d perkins dr perkins entered into a marital dissolution agreement mda which was approved by the chancery court of all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure hamilton county tennessee and incorporated into that court’s final divorce decree the first few pages of the mda are dedicated to the division of marital property under the heading alimony paragraph a of the mda provided that dr perkins would pay to petitioner until date when she would reach the age of alimony in futuro in an amount equal to percent of dr perkins’s earned_income paragraph b of the mda stated that dr perkins’s obligation to pay alimony in futuro would cease upon the death of petitioner upon petitioner’s remarriage or at dr perkins’s death should it occur before date under paragraph f the mda provided that if dr perkins was to become disabled and receive benefits from his professional disability policy petitioner was to receive percent of the policy benefits until dr perkins’s alimony obligation terminated on date at some point prior to date dr perkins became disabled and started receiving payments under his professional disability policy during dr perkins paid to petitioner dollar_figure of his policy benefits for that year petitioner filed in a timely manner a form_1040 u s individual_income_tax_return for the taxable_year on which she failed to report any of the dollar_figure paid to her by dr that amount was paid to petitioner in monthly installments of dollar_figure perkins on date respondent issued a notice_of_deficiency petitioner then filed a timely petition with this court a trial was held on date in knoxville tennessee opinion i taxability of the dollar_figure in disability benefits received by petitioner pursuant to paragraph f of the mda as a general_rule the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 but see sec_7491 payments incident to a divorce traditionally fell into one of two categories for the purpose of federal tax law property_settlements or alimony rogers v commissioner tcmemo_2005_50 payments characterized as property_settlements are generally neither deductible from the income of the payor nor includable in the income of the payee see 82_tc_128 the opposite is true for payments characterized as alimony see sec_215 in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_71 gross_income that return was prepared by john p konvalinka the attorney representing petitioner in this case includes amounts received as alimony or separate_maintenance payments for federal_income_tax purposes alimony is defined as any payment in cash that satisfies all of the following four requirements a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 c the payee spouse and the payor spouse are not members of the same household at the time the payment is made and d there is no liability to make any such payment or a substitute for such payment in cash or property after the death of the payee spouse sec_71 a - d the characterization of the payments as alimony in the divorce_or_separation_instrument does not establish whether those payments are treated as alimony for federal_income_tax purposes the test is whether the four statutory requirements are met see 102_f3d_842 6th cir the mere use of the word ‘alimony’ does not affect the tax consequences of payments affg tcmemo_1995_183 in this case the first three requirements of sec_71 are clearly satisfied with respect to the payments at issue because the mda is silent as to whether dr perkins’s obligation under paragraph f of the mda would have survived petitioner’s death the mda itself does not resolve explicitly the question of whether the fourth and final requirement of sec_71 has been satisfied as a consequence we must look to tennessee law in order to properly characterize the payments at issue in this case under tennessee law two types of alimony are relevant in this case alimony in futuro and alimony in solido the purpose of alimony in futuro is to provide financial support to a spouse who cannot be rehabilitated burlew v burlew s w 3d tenn alimony in futuro terminates automatically and unconditionally upon the death or remarriage of the recipient or upon the occurrence of a stated contingency such as a specific termination_date tenn code ann sec that is true because those payments were received under an mda the mda did not designate the payments as not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 and petitioner and dr perkins were not members of the same household when the payments at issue were made see tenn code ann sec burlew v burlew s w 3d tenn in tenn code ann sec was deleted in its entirety and replaced the deleted section was amended and recodified in tenn code ann sec in addition to alimony in futuro and alimony in solido tennessee law provides for rehabilitative alimony and transitional alimony neither of which is relevant in this case because they were not provided for in the mda transitional alimony was not even introduced into the tennessee code until long after the parties entered into the mda a b see waddey v waddey s w 3d tenn alimony in solido which is often awarded to cure an imbalance in the distribution of marital property is an award of a definite sum of alimony that may be paid in installments provided the payments are ordered over a definite period of time and the sum of the alimony to be paid is ascertainable when awarded waddey v waddey supra pincite unlike alimony in futuro alimony in solido does not automatically terminate upon the death of either party see burlew v burlew supra this court has observed that alimony in solido is roughly equivalent to a property settlement and that alimony in futuro is roughly equivalent to alimony as defined in sec_71 see rogers v commissioner supra the determinative factor in deciding whether an award of spousal support is alimony in solido is the intent of the parties or the court that the award be for a fixed amount bryan v leach s w 3d tenn ct app in contrast alimony in futuro lacks sum-certainty due to contingencies affecting the total amount of alimony to be paid waddey v waddey supra pincite in addition the supreme court of tennessee has held that distinguishing alimony on the basis of the definiteness of the term of the award actually reflects the essential purpose of each award self v self s w 2d tenn as explained below we conclude that dr perkins’s obligation under paragraph f of the mda was an obligation to pay alimony in futuro which would not have survived petitioner’s death consequently the dollar_figure in disability benefits petitioner received in is taxable alimony under sec_71 because the tennessee courts have held that the definiteness or indefiniteness of an award of alimony determines whether it is alimony in solido or alimony in futuro we begin by discussing that issue petitioner argues that dr perkins’s obligation was alimony in solido because the amount is calculable when awarded in that the amount to be paid to petitioner can be calculated based upon the date that thornton perkins became disabled respondent argues that the award was alimony in futuro because it was contingent on dr perkins’s becoming disabled and because it was for an uncertain amount we agree with respondent when the parties entered into the mda on date dr perkins’s obligation under paragraph f would have arisen only in the event that dr perkins became disabled at some future time thus dr perkins’s very obligation to pay petitioner a portion of his disability benefits if he ever received any not to mention the amount of that obligation was not fixed and definite by that standard dr perkins’s obligation under paragraph f constituted alimony in futuro under tennessee law see mckee v mckee s w 2d tenn ct app the determining factor in distinguishing whether alimony is in futuro or in solido is the definiteness or indefiniteness of the amount ordered to be paid because the tennessee courts also look to the essential purpose of the alimony award see self v self supra pincite we will next address that issue our ultimate conclusion in that regard based largely on the relationship between paragraphs a and f of the mda is that the purpose of paragraph f was to oblige dr perkins to pay alimony in futuro robin lyn miller an attorney who represented petitioner in her divorce from dr perkins testified at trial that it was her intent in negotiating the mda that dr perkins’s obligation under paragraph f represent his obligation to pay petitioner for her share of a marital asset attorney miller further testified that if petitioner died before date it was intended that payments made by dr perkins pursuant to paragraph f of the mda would have gone to petitioner’s estate upon cross-examination however when asked whether it was just a coincidence that dr perkins’s obligation under paragraph f of the mda terminated on the same day as his obligation to pay alimony in futuro--when petitioner reached the age of attorney miller responded i don’t think -- it’s not coincidence certainly she would have had a penalty to withdraw earlier in negotiating divorce cases you have to -- i mean these are those odd asset s that may or may not come into fruition so if dr perkins had died during that time that she was receiving what is clearly the alimony in futuro she would have had no more income and she would have had to have gone to her savings in our view in light of its placement in the mda and attorney miller’s testimony the most reasonable construction of paragraph f of the mda is that it represents contingency planning designed to provide an alternative source of funds from which dr perkins would pay alimony in futuro in the event that he was to become disabled the purpose of paragraph f was to ensure that dr perkins would pay alimony in futuro even if he could no longer work not to divide a marital asset that obligation like dr perkins’s obligation under paragraph a of the mda constituted alimony in futuro which pursuant to tenn code ann sec a b would not have survived petitioner’s death because that obligation would not have survived petitioner’s death and because the other requirements of sec_71 were met see supra note petitioner was required to include in her gross_income the money she received pursuant to paragraph f of the mda see sec_71 as noted earlier par a of the mda provided that dr perkins would pay to petitioner until date when she would reach the age of alimony in futuro in an amount equal to percent of dr perkins’s earned_income it is only logical to infer that payments to petitioner of a portion of dr perkins’s disability benefits under par f of the mda also calculated pincite percent were intended as a substitute for the earnings lost as a result of the disability finally the mda itself strongly suggests that the parties did not consider dr perkins’s potential postdivorce disability benefits to be marital property the parties went to great lengths to divide their marital property including household furnishings automobiles dr perkins’s profit-sharing_plan dr perkins’s medical practice and the parties’ individual_retirement_accounts there is no mention of dr perkins’s disability benefits except in paragraph f in sum we find unavailing petitioner’s argument that paragraph f provided for the division of a marital asset or alimony in solido the parties were in the best position to specify how they wanted the payments at issue to be classified for federal_income_tax purposes sec_71 expressly permitted the parties to specify that the payments at issue would not be treated as alimony for federal_income_tax purposes see sec_71 providing that a payment will not be alimony if the divorce_or_separation_instrument designates the payment as not includable in in fact they did just that in par d of the mda with respect to temporary alimony paid to petitioner during the pendency of the divorce action par d provided that the amount of temporary alimony paid was tax deductible by dr perkins although one could argue that the parties’ failure to so specify in par f means that the parties intended the opposite with respect to payments made under par f no such inference is warranted the bottom line is that the parties knew how to designate payments for federal_income_tax purposes and did not designate the payments to be made pursuant to par f to be nonincludable nondeductible gross_income and not allowable as an alimony deduction as the supreme court of tennessee noted in self v self supra pincite in addition to the rights and obligations of the parties with respect to each other the liability for taxes the rights of creditors and other significant consequences may depend upon the preciseness of the language employed in the decree construction by the courts of uncertain and ambiguous language is a poor substitute for careful articulation ii sec_6662 penalty subsection a of sec_6662 imposes an accuracy-related_penalty on an underpayment_of_tax that is equal to percent of any underpayment that is attributable to a list of causes contained in subsection b among the causes justifying the imposition of the penalty are negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is a substantial_understatement of an individual’s income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 and ii however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute such reliance does not serve as an absolute defense it is merely a factor to be considered freytag v commissioner supra pincite the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment see 115_tc_43 affd 299_f3d_221 3d cir in this case the notice_of_deficiency included the imposition of a dollar_figure penalty under sec_6662 and b in her arguments regarding the sec_6662 penalty petitioner does not contest that in the event that the court would find against her regarding the taxability of the alimony she substantially understated her income_tax petitioner argues that she is not liable for the penalty because sec_71 and paragraph f of the mda are substantial_authority for her position that the dollar_figure paid the notice_of_deficiency refers only to sec_6662 and b it does not refer to sec_6662 which provides for the imposition of a sec_6662 penalty for any substantial_understatement_of_income_tax respondent raises the substantial_underpayment issue in his pretrial memorandum and briefs to her in by dr perkins was not includable in her income for federal_income_tax purposes and she reasonably relied on professional advice in failing to report the dollar_figure paid to her in by dr perkins as alimony income because as explained below we agree with petitioner that she has satisfied the requirements of the reasonable reliance exception petitioner is not liable for a sec_6662 penalty with respect to the first prong of the neonatology test we conclude that petitioner has established that her attorney was a competent professional who had sufficient expertise to justify reliance respondent does not dispute our conclusion see neonatology associates p a v commissioner supra pincite see also united_states v boyle supra pincite with respect to the second prong of the neonatology test we are satisfied that the evidence of record particularly attorney miller’s testimony which reflects that attorney miller consulted with attorney konvalinka in regarding the taxability of the payments at issue in this case demonstrates that petitioner provided necessary and accurate information in a timely manner to her tax adviser attorney konvalinka regarding because we conclude that the reasonable reliance exception applies here we need not discuss the merits of petitioner’s argument regarding the substantial_authority exception her receipt of the payments now at issuedollar_figure because petitioner’s failure to report those payments is the sole basis argued by respondent to support the imposition of a penalty in this case petitioner has satisfied the second prong of the neonatology test turning to the third prong of the neonatology test we conclude that petitioner has demonstrated that she actually relied in good_faith on the advice of attorneys miller and konvalinka the issue in this case involves the tax consequences that flow from construction by the court of a portion of the mda that is ambiguous petitioner who has no discernable expertise in tax matters relied on attorney konvalinka an experienced tax attorney for the preparation of her federal_income_tax return attorney konvalinka arrived at his decision to advise petitioner not to report the payments now at issue because they were not alimony within the meaning of sec_71 following his consultation with attorney miller attorney miller had represented petitioner in her divorce from dr perkins although respondent contends that no evidence was introduced regarding when attorney miller’s alleged consultation with attorney konvalinka occurred we find attorney miller’s testimony sufficient to support a conclusion logically derived from the facts and circumstances of this case that such consultation was made prior to the filing of petitioner’s federal_income_tax return on date in addition it is only logical to conclude that such consultation took place after petitioner disclosed the payments at issue in this case to attorney konvalinka petitioner was not required to second guess attorney konvalinka’s advice see united_states v boyle supra pincite to require the taxpayer to challenge the attorney to seek a ‘second opinion ’ or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place petitioner has therefore demonstrated reasonable_cause and good_faith for the underpayment as a result she is not liable for an accuracy- related penalty under sec_6662 the court has considered all of petitioner’s and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
